DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note - Election/Restrictions
Applicant’s election without traverse of Embodiment 1, claims 3-5 (with generic claims 1-2, 11, 13, 15-16, 19-20, and 23) in the reply filed on 03/16/18 is acknowledged. It is further acknowledged that in the response filed on 09/12/18, the claims were renumbered in order to correct a previous notice of non-compliant amendment. In the current response of 03/04/21, claims 7-11, 13, 15, 18-19, and 22-23 were cancelled. Current claims 1-6, 12, 14, 16-17, 20-21, and 24 will herein be examined. 

Drawings
	The drawings, filed on 09/24/19, are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 12, 14, 16-17, 20-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a non-transitory computer accessible memory medium, which is a manufacture. Independent claim 17 is directed to a computer-implemented method, which is a method. Independent claim 21 is directed to a system, which is a machine. All other claims depend on independent claims 1, 17, and 21. As such, claims 1-6, 12, 14, 16-17, 20-21, and 24 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
determine a phase compensated complex frequency spectrum for each analysis block of the first plurality of analysis blocks (paragraph 00250 of the applicant’s specification states, “The determining the phase compensated complex frequency spectrum (of method element 606 above) …” Reference 606 of the applicant’s drawings shows a block that states, “determine a complex valued frequency spectrum of the analysis block via a discrete Fourier transform (DFT).” A discrete Fourier transform represents a mathematical concept, as it can be defined by specific 
vector average the phase compensated complex frequency spectra of the first plurality of analysis blocks, thereby improving signal to noise ratio (SNR) at one or more specified reference frequencies, and resulting in an averaged spectrum (Averaging can be considered a mathematical calculation/relationship.)
identify reference frequency components in the averaged spectrum, thereby generating average reference frequency components (This can be considered a mental process, as identifying data is an observation that can be performed in the human mind.)
analyze the average reference frequency components to determine a machine condition of the operating machine (This can be considered a mental process, as analyzing data to arrive at a conclusion is an evaluation/judgment that can be performed in the human mind.)

Independent claims 17 and 21 represent variations of independent claim 1 and recite similar abstract elements. All dependent claims depend on independent claims 1, 17, or 21 and also recite their abstract limitations by virtue of their dependence. In addition, the dependent claims also recite their own abstract mathematical concepts and/or mental processes. For example, dependent claim 2 further discloses limitations directed to a discrete Fourier transform. It also discloses vector operations, which are a mathematical concept. Dependent claim 3 also discloses vector operations, such as multiplying a vector with components. Dependent claim 4 further discloses limitations directed to calculating according to parameters applied prior to a discrete Fourier transform. Dependent claim 5 further discloses vector operations, such as constructing a phase compensation vector portion. Dependent claim 6 discloses modeling, which based on the disclosure in the applicant’s specification, involves mathematical relationships between different variables. Dependent claim 16 further discloses vector averaging, which recites a mathematical calculation.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A non-transitory computer accessible memory medium that stores program instructions executable by a functional unit (One example of limitations that are not indicative of integration into a practical application are limitations that add the words “apply it” (or an equivalent) with the judicial exception, or use mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the 
an operating machine (The claims do not specify a particular machine, nor are specific structural elements of the operating machine itself claimed. The operating machine is referenced in relation to data concerning the condition of the operating machine, but the operating machine itself is not being improved. The operating machine is not being transformed or reduced to a different state of thing. Here, at most, the mention of the operating machine merely serves as a particular technological environment or field of use. The limitations that mention the operating machine merely serve to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). They are not indicative of integration into a practical application.)
acquire an analog signal from a sensor measuring a specified parameter indicative of a condition of an operating machine and generate a first digital signal based on the analog signal, wherein the first digital signal comprises a first plurality of analysis blocks of data, wherein each analysis block of data of the first plurality of analysis blocks of data is a time based subset of acquired data used for measurement analysis (This limitation merely uses a computer as a tool to perform an abstract idea. It is not indicative of integration into a 
output an indication of the machine condition (Another example of limitations that are not indicative of integration into a practical application are limitations that add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Here, there is no detail given about what the output indication is, or how the indication of the output is tied to the rest of the claim. Based on how the claim is drafted, the indication could be anything. This limitation serves as nothing more than a general statement of insignificant extra-solution activity. Furthermore, this limitation also serves as merely using a computer as a tool to perform an abstract idea. The computer takes in data, processes the data, and then outputs a result of the data processing. That is not indicative of integration into a practical application. Furthermore, this limitation also serves as a general link to the field of use of machine condition detection.)

Independent claims 17 and 21 represent variations of independent claim 1 and do not recite any additional limitations that are indicative of integration into a practical application. Claim 21 discloses some generic structural features, such as “a functional unit; an input, coupled to the functional unit; and a memory, coupled to the functional unit …” All of these generic features merely use a computer as a tool to perform an abstract idea. They are not indicative of integration into a practical application.

Dependent claims 2-3, 5-6, 16 disclose limitations that further use the computer to merely process data, which is not indicative of integration into a practical application because the limitations merely use a computer as a tool to perform an abstract idea.

Dependent claim 4 discloses “specified by user input.” The user input appears to be nothing more than an interface with a computer as a tool to perform an abstract idea. It is not indicative of integration into a practical application.

Dependent claim 12 discloses, “wherein at least some of the analog signals are from sensors measuring homogeneous or heterogeneous parameters indicative of machine condition.” This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use, which is not indicative of integration into a practical application. Specifically, this limitation links to the general field of use of using sensors to detect data indicative of machine condition. There is nothing in the claim about a specific special type of sensor that is used or some novel way that the sensor is used. The limitation only discloses the type of data that the sensor measures, which is a general link to the machine condition detection field of use.

Dependent claim 14 discloses, “wherein the program instructions are further executable to: detect orders to track based at least in part on the analog signals and measured amplitudes of reference frequency components in the averaged phase compensated complex frequency spectra.” This limitation merely uses a computer as a tool to perform an abstract idea. It is merely processing data. Dependent claims 20 and 24 are similar to claim 14 and also lack additional elements that are indicative of integration into a practical application.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).


In the applicant’s response of 03/04/21, the applicant made the following arguments with respect to the 35 U.S.C. §101 rejections:

    PNG
    media_image1.png
    402
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    340
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    192
    661
    media_image4.png
    Greyscale

The examiner will first address the applicant’s argument that “Claim 1, for example clearly recites ‘acquire an analog signal from a sensor measuring a specified parameter indicative of a condition of an operating machine’. Acquisition of an analog signal from a sensor in no way can be considered abstract. A physical, analog signal received from a sensor that measures (a parameter) indicative of a condition of an operating machine is by all accounts a practical application.”
Based on the “2019 Revised Patent Subject Matter Eligibility Guidance,” here are the type of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a))
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo)
Applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b))
Effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c))
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo)

Based on the “2019 Revised Patent Subject Matter Eligibility Guidance,” here are the type of limitations that are not indicative of integration into a practical application (emphasis mine):
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g))
Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))

Based on the above guidance, the claim language cited by the applicant more closely resembles the type of limitations that are not indicative of integration into a practical application. The applicant highlighted the phrase “condition of an operating machine,” but has not described the operating machine in any detail. Based on the general nature in which the operating machine is recited, one of ordinary skill in the art would not even be able to ascertain the field of endeavor of the operating machine. Is the operating machine an accelerometer? A milling machine? A drill? Even though an operating machine is structural, this is a case where the claims merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. If a patent were granted on the current claims, the claim as a whole would monopolize any field of endeavor that can be applied to a machine.
The applicant’s contention that a physical analog signal received from a sensor that measures (a parameter) indicative of a condition of an operating machine is by all accounts a practical application is not persuasive because the purpose of the sensor and signal in the claims is to gather data that can be implemented by a computer that performs the abstract data processing techniques that are claimed. Figure 1 of the applicant’s drawings even show a computer system 82. The particulars of the sensor are not claimed, nor are there any claimed nuances of the signal that would improve the functioning of the computer or transform/reduce a particular article to a different state or thing. Data is merely being collected and processed. That is not indicative of integration into a practical application.
It is unclear how the determination of the machine condition of an actual operating machine is an abstract idea. Even ‘merely output[ting] data about the machine’ may well represent a real life implementation if that data is about an operating machine which is not an abstract idea but indication of a condition of a physical operation. As seen in the “2019 Revised Patent Subject Matter Eligibility Guidance,” merely reciting a structural element is not sufficient to be indicative of integration into a practical application if the structural element merely uses a computer as a tool to perform an abstract idea; adds insignificant extra-solution activity to the judicial exception; or generally links the use of the judicial exception to a particular technological environment or field of use. In the claims, the structure of the operating machine is not the focus of the claims. The focus of the claims is gathering data about the condition of a general operating machine and then processing that data using mathematical techniques. The presence of the machine is merely a general linking, not a particular one. Contrary to the applicant’s assertion, machine monitoring is not well understood to be a practical implementation from the standpoint of 101 if the machine monitoring is merely mentioned in a general linking manner.
This same rationale also applies to the applicant’s argument that “As the claim explicitly recites receiving an actual signal from a sensor that measures a specified parameter indicative of a condition of an operating machine, the claim is very much directed to the operating machine, as without the operating machine there would be nothing for the sensor to measure, and the claimed analog signal would not exist. It therefore makes no logical sense to argue that the claims are not directed to the 
The applicant next argues that “it is improper to characterize an ‘indication of the machine condition’ for an ‘operating machine’ as merely ‘data about a machine’. A machine condition for an operating machine represents a physical, real-life operating condition, not abstract ‘data about the machine.’ There is a qualitative difference between a model/color/other non-operating data pertaining to the machine and the machine condition of the operating machine. The latter is clearly not an abstraction or non-operational data about the machine.”
This argument is not persuasive for the reasons listed above. The applicant has not claimed any details about the physical real-life operating condition of the machine, nor do the claims mention anything about model/color/non-operating data pertaining to the machine. The claims are not directed to the functionality of the machine. They are 
Next, the applicant argues that “The Office Action (page 15) further incorrectly argues that ‘the signal processing limitations merely serve to implement an abstract idea.’ This is prima facie incorrect in view of the limitation that the signal processing is performed on an acquired analog signal from a sensor measuring a specified parameter indicative of a condition of an operating machine. Clearly, performing signal processing on such a signal is not ‘merely implementing an abstract idea’, it represents analyzing the real-life machine condition of an operating machine.
This argument is not persuasive for the reasons discussed above. The claims, at most, are directed to a very general level of signal processing in the form of data acquisition. The claims do not recite any type of signal processing that serves as an improvement to the functioning of a computer, or to any other technology or technical field. As discussed above, the claims merely mention a general machine, not a particular machine, so the claimed signal processing does not apply the judicial exception with, or by use of, a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing, nor do the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claimed signal merely serves as an input for abstract data processing using a computer, and as seen above, mere instructions to implement 
Finally, the applicant argues, “Overall, the Office Action continues to sidestep the fact that claim 1 recites acquiring analog signals from sensors measuring a specified parameter indicative of a condition of an operating machine, and performing various operations to accurately determine the machine condition of that operating machine. This clearly represents a practical application which includes the acquisition of electrical signals from sensors measuring a specified parameter indicative of the condition of an operating machine, signal processing performed on the acquired signals, and the use of the results of the signal processing to provide an indication of the machine condition of the operating machine. The monitoring and indication of the condition of an actual operating machine is most definitely not an abstract idea.”
The examiner refers back to the above lists of limitations that are indicative of integration into a practical application and limitations that are not indicative of integration into a practical application. Upon careful consideration, the examiner determined that the claims, as drafted, more resembled the limitations that are not indicative of integration into a practical application. The claims clearly disclose abstract mathematical techniques, and the mere mention of structural elements does not automatically indicate integration into a practical application. How the elements are claimed and how the elements interact with the judicial exception matter. Here, the elements are claimed generally, not specifically. They do not directly improve the functioning of the computer. An improvement in the judicial exception itself is not an improvement in technology. Here, the analog signal that is indicative of a condition of the operating machine may 
For these reasons, the 101 rejection is maintained.

Examiner’s Note - Allowable Subject Matter
Claims 1-6, 12, 14, 16-17, 20-21, and 24 disclose allowable subject matter from the perspective of art. However, the above 101 rejections must be overcome for the claims to be allowed.
Claim 1 discloses the following limitations, which were not found, taught, or disclosed by the prior art:
acquire an analog signal from a sensor measuring a specified parameter indicative of a condition of an operating machine and generate a first digital signal based on the analog signal, wherein the first digital signal comprises a first plurality of analysis blocks of data, wherein each analysis block of data of the first plurality of analysis blocks of data is a time based subset of acquired data used for measurement analysis
determine a phase compensated complex frequency spectrum for each analysis block of the first plurality of analysis blocks
vector average the phase compensated complex frequency spectra of the first plurality of analysis blocks, thereby improving signal to noise ratio (SNR) at one or more specified reference frequencies, and resulting in an averaged spectrum
identify reference frequency components in the averaged spectrum, thereby generating average reference frequency components
analyze the average reference frequency components to determine a machine condition of the operating machine
Independent claims 17 and 21 disclose similar subject matter, and all other claims depend on independent claims 1, 17, and 21.
From a conceptual standpoint, the applicant’s invention is combining two well-known concepts, that of time-synchronous averaging (paragraph 0005 of the applicant’s specification states, “Time-synchronous averaging is one technique that has been used to improve signal to noise ratio (SNR) for signal components coherent with analysis blocks, which are time (based) subsets of acquired data used for measurement analysis.”) and that of vector averaging (paragraph 0007 of the applicant’s specification states, “Measurement analysis may be performed on the time average of the triggered signals, or equivalently, on the vector averaged frequency spectrum.”).
The applicant’s specification further recognizes the challenges of combining time-synchronous averaging with vector averaging. For example, paragraph 0011 of the applicant’s specification states, “One challenge with traditional time-synchronous cannot be used to simultaneously resolve integer orders and non-integer orders of the reference frequency.” (emphasis mine).
The claims, as a whole, contain limitations that incorporated such concepts together in a manner that could not be found, taught, or disclosed by the prior art. The examiner found art that incorporated some piecemeal aspects of the claimed invention (and as discussed above, the applicant’s own disclosure recognized the well-known nature of some of these piecemeal aspects). However, the examiner could not find proper motivation to incorporate the piecemeal aspects of the art to arrive at the combined whole of the claimed invention.
In the applicant’s arguments of 04/27/20, the applicant argued that Moriat failed to disclose “wherein each analysis block of data of the first plurality of analysis blocks of data is a time based subset of acquired data used for measurement analysis …” The examiner was persuaded by the applicant’s arguments. With Moriat overcome, the examiner could not find the proper art necessary to arrive at the combined whole of the claimed invention.

Response to Arguments
Applicant's arguments filed 03/04/21 have been fully considered but they are not persuasive. The reasons that the arguments are not persuasive have been discussed in the 101 rejection section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        03/13/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862